DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment to the Specification and Claims have overcome the objection and 112 rejections set forth in the Non-Final Office Action mailed on 12/07/2021.	
	The claim amendments filed on 03/07/2022 have been entered.  Claims 4-5, 9, 11-13, 15-22, and 24-29 remain pending in the application.

Response to Arguments
	A new ground(s) of rejection is made infra in view of Flagle et al (US 2004/0254636 A1) addressing all of the claim limitations as necessitated by amendment.  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flagle et al (US 2004/0254636 A1).

	Regarding claim 21, Flagle discloses a luminal stent (Figure 7, item , comprising: 
a tube body that can be compressed and expanded in the radial direction (Figure 1, item 12; Figure 7, item 412; paragraph 0033; paragraph 0062, lines 1-5); 
and an anti-leakage structure connected with the tube body (Figure 7, item 416; paragraph 0064), 
wherein the tube body is divided by the anti-leakage structure into a first tube body located on one side of the anti-leakage structure (Figure 1, item 18; the tube body 12 is located on both sides of the anti-leakage structure (18 and 20; paragraph 0032), however the orientation of the image of the tube body in Figure 7 does not allow the first tube body to be seen, but paragraph 0062, lines 1-5 state that the embodiment of Figures 1-3 and Figure 7 are similar except the shape of the anti-leakage structure),
and a second tube body located on the other side of the anti-leakage structure (Figure 1, item 20; Figure 7, item 420); 
at least part of the first tube body is encircled by the anti-leakage structure (Figure 7, item 416); 
and wherein the anti-leakage structure has an open end (Figure 7, item 474) and a closed end (Figure 7, item 472), 
the anti-leakage structure is configured as a skirt with a greater diameter at the open end (Figure 7; paragraph 0064), 
and wherein the closed end is located at a joint of the first tube body and the second tube body (Figure 7, item 472 (i.e. closed end) is dissecting the tube body from a first tube body and a second tube body, therefore it is located at the joint);
the skirt has a column that extends from the open end, and a cone shape connecting the column with the closed end (Figure 7, column and cone shape of skirt annotated below).

    PNG
    media_image1.png
    471
    418
    media_image1.png
    Greyscale

	Regarding claim 29, Flagle discloses wherein the anti-leakage structure (Figure 7, item 416) comprises an outer-layer coating membrane (paragraph 0064, lines 13-16) and an outer-layer radial supporting structure connected with the outer-layer coating membrane (paragraph 0012).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Flagle et al (US 2004/0254636 A1) in view of Heuser (US 2004/0148005 A1).

	Regarding claim 22, Flagle discloses wherein the first tube body comprises a first radial supportinq structure and the second tube body comprises a second radial supporting structure (see Flagle, paragraph 0033).
 	However Flagle does not disclose wherein the first radial supporting structure comprises multiple first waveform ring-like objects arrayed in sequence, and the second radial supporting structure comprises multiple second waveform ring-like objects arrayed in sequence; the wire diameter of each first waveform ring-like object is less than that of each second waveform ring-like object, and/or the number of wave crests of each first waveform ring-like object is less than that of wave crests of each second waveform ring-like object.  
	Heuser teaches wherein the first radial supporting structure comprises multiple first waveform ring-like objects arrayed in sequence, and the second radial supporting structure comprises multiple second waveform ring-like objects arrayed in sequence (see Heuser, Figures 13a-c); the wire diameter of each first waveform ring-like object is less than that of each second waveform ring-like object (see Heuser, Figures 13a-c; paragraph 0050), and/or the number of wave crests of each first waveform ring-like object is less than that of wave crests of each second waveform ring-like object. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Flagle to provide wherein the first radial supporting structure comprises multiple first waveform ring-like objects arrayed in sequence, and the second radial supporting structure comprises multiple second waveform ring-like objects arrayed in sequence; the wire diameter of each first waveform ring-like object is less than that of each second waveform ring-like object, and/or the number of wave crests of each first waveform ring-like object is less than that of wave crests of each second waveform ring-like object  as taught by Heuser because this allows for differential dilation of the stent which results in a stent that will more readily expand in desired regions (see Heuser, paragraph 0051).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Flagle et al (US 2004/0254636 A1) in view of Kealey et al (US 2018/0110637 A1).

	Regarding claim 24, Flagle discloses wherein the first tube body comprises a first radial supporting structure and the second tube body comprises a second radial supporting structure
	However, Flagle does not disclose wherein the metal coverage rate of the first radial supporting structure is greater than that of the second radial supporting structure (see Flagle, paragraph 0033).  
	Kealey teaches wherein the metal coverage rate of the first radial supporting structure (see Kealey, Figure 4C, item 110a) is greater than that of the second radial supporting structure (see Kealey, Figure 4C, item 110b, paragraph 0073, lines 1-15; paragraph 0091).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Flagle by providing wherein the metal coverage rate of the first radial supporting structure is greater than that of the second radial supporting structure as taught by Kealey because the percent metal coverage determines the flow diversion, wherein a higher percent metal coverage yields an increased flow diverting effect (see Kealey, paragraph 0091).  The increased metal coverage of the first radial supporting structure would provide for greater diversion of flow through the stent.  


Allowable Subject Matter
Claims 4-5, 9, 11-13, 15-20 are allowed.
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Torrianni et al (US 2016/0367364 A1), however, Torrianni does not teach or render obvious the cumulative claim limitations wherein the first tube body comprises a first coating membrane and a first radial supporting structure connected with the first coating membrane; the second tube body comprises a second coating membrane connected with the first coating membrane and a second radial supporting structure connected with the second coating membrane; the thickness of the first coating membrane is less than that of the second coating membrane within the context of the cumulative claim limitations. 
Additionally, regarding claims 25-28, the closest prior art of record is Flagle et al (US 2004/0254636 A1), however, Flagle does not teach or render obvious the cumulative claim limitations wherein the second tube body comprises a tapered section connected with the first tube body and a straight barrel section connected with the tapered section; and the diameter of the straight barrel section is greater than that of the part encircled by the anti-leakage structure of the first tube body within the context of the cumulative claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774